DETAILED ACTION

1. 	This office action is in response to applicant’s communication filed on 02/25/2021 in response to PTO Office Action mailed on 12/11/2020
2.	In response to the last Office Action, claims 2-7, 10, 14 and 15 have been amended. No claims are added or canceled. In this Examiner’s Amendment, claims 1-6, 8-16 and 18-20 are allowed and claims 7 and 17 are canceled.
3.	A Terminal Disclaimer filed on 02/25/2021 has been received. The double patenting rejections are withdrawn.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven L. Nichols on 3/21/2021.

The application has been amended as follows: 


In the claims:
1.	(currently amended)	A method for enforcing a number of context model-based policies with forward chaining comprising: 
with forward chaining as the plurality of policies in the policy set are applied, wherein:
the instantiated context model is derived by replacing at least one document in an abstract context model with a corresponding instance document, and
the instantiated context model comprises a number of referenced instance documents;
determining whether the instantiated context model should be updated;
in response to said determination that the instantiated context model should be updated, executing an updating operation to produce updated instance documents;
generating a new instantiated context model according to the updated instance documents; and
applying the policy set to the new instantiated context model to facilitate communication among components in a Service Oriented Architecture, wherein the updated instance documents are validated;
wherein applying the policy set including the plurality of policies to the instantiated context model comprises:
validating whether any instance document in the instantiated context model enables the condition part of the policy to be met by using each of the plurality of policies;
in response to the condition part of the policy being met, generating a validation report; and
enforcing the action part of the policy according to the validation report.



8.	(currently amended)	The method of claim [[7]] 1, wherein validating whether any instance document in the instantiated context model enables the condition part of the policy to be met comprises:
validating structure of the instance document in the instantiated context model using a schema document in the policy; and
validating content of the instance document in the instantiated context model using the condition part of the policy.

9.	(currently amended)	The method of claim [[7]] 1, wherein enforcing the action part of the policy comprises:
loading an action semantic module in the action part;
setting parameters of the action semantic module; and
executing the action semantic module.


11.	(currently amended)	A computer-implemented policy engine for enforcing a number of context model-based policies with forward chaining, the policy engine comprising:
at least one processor; and
a memory communicatively coupled to said at least one processor, said memory storing machine-executable instructions that, when executed by said at least one processor, cause said at least one processor to implement:
with forward chaining as the plurality of policies in the policy set are applied, the instantiated context model comprising a set of referenced instance documents in XML format, the set of referenced instance documents comprising inter-document references among the instance documents within the set of referenced instance documents, wherein the instantiated context model is derived by replacing at least one document in an abstract context model with a corresponding instance document;
an updating determining module that determines whether the instantiated context model should be updated;
an updating module to:
execute an updating operation; and
a confliction detecting and resolving module that detects and resolves a confliction caused by the updating operation;
a context model regenerator to re-generates a new instantiated context model according to the updated instance documents and the instantiated context model,
wherein the new instantiated context model is provided to the policy application device and the policy application device applies the policy set to the new instantiated context model; and
wherein the policies include a condition part and an action part; and
wherein the policy application device comprises:
a document validating unit that validates whether any instance document in the instantiated context model enables the condition part of the policy to be met by using each of the plurality of policies;
a validation report generating unit that generates a validation report when the condition part of the policy is met; and
an action enforcing unit that enforces the action part of the policy according to the validation report.


17.	(cancelled)	

18.	(currently amended)	The policy engine of claim [[17]] 11, wherein the document validating unit comprises:
a structure validating unit that validates structure of the instance document in the instantiated context model using a schema document in the policy; and
a content validating unit that validates content of the instance document in the instantiated context model using the condition part of the policy.

19.	(currently amended)	The policy engine of claim [[17]] 11, wherein the action forcing unit comprises:
a loading unit that loads an action semantic module in the action part;
a parameter setting unit that sets parameters in the action semantic module; and
an executing unit that executes the action semantic module.

Reason for Allowance


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “ Comments on Statement of Reason for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/            Primary Examiner, Art Unit 2153